Exhibit 10.2

 

AMENDMENT

TO

MASTER SECURITY AGREEMENT

DATED AS OF APRIL 23, 2012 AND

PROGRESS PAYMENT AGREEMENT DATED AS OF SEPTEMBER 28, 2015

 

THIS AMENDMENT ("Amendment") amends and supplements the above agreements (the
collectively, the "Agreement"), each between General Electric Capital
Corporation, together with its successors and assigns, if any ("Secured Party")
and Apio, Inc. ("Debtor") and is hereby incorporated into the Agreement as
though fully set forth therein. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Agreement. The Agreement is hereby
amended as follows:

 

1. Secured Party and Debtor hereby acknowledge and agree each and every Progress
Payment Loan, and the documents and obligations related thereto, constitute an
“Equipment Loan Supplement” for purposes of that certain Credit Agreement dated
as of April 23, 2012, as amended from time to time, by and among, Debtor, Cal Ex
Trading Company, and Greenline Logistics, Inc., the other “Credit Parties”
thereto, General Electric Capital Corporation, in its role thereunder as Agent
for the “Lenders” named therein, and the other financial institutions party
thereto as “Lenders”.

 

Except as expressly modified hereby, all terms and provisions of the Agreement
and the other Debt Documents shall remain unmodified and in full force and
effect. This Amendment is not binding or effective with respect to the Agreement
until executed on behalf of Secured Party and Debtor by authorized
representatives of such parties.

 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Amendment to be
executed by their duly authorized representatives as of the ___ day of
________________________, 2015.

 

Secured Party:

 

Debtor:  

 

General Electric Capital Corporation   APIO, INC.               By:

 

 

By: 

 

 

Name:

 

 

Name: 

 

 

Title:

 

 

Title: 

 

 

      

 

GUARANTOR’S CONSENT AND CONFIRMATION OF GUARANTY

 

The undersigned has read the foregoing and hereby consents to the terms and
conditions thereof. The undersigned further consents, agrees and affirms, for
good and valuable consideration, the receipt of which is hereby acknowledged,
that the continuing Guaranty, dated as of April 23, 2012, made and delivered by
the undersigned in favor of General Electric Capital Corporation, is hereby
reaffirmed in all respects and remains and shall remain in full force and effect
without variance, qualification, discharge, or diminution by reason of the
foregoing or otherwise.

 

LANDEC CORPORATION

 

 

By: _______________________________________

Title: ______________________________________

Date:______________________________________